 SOUTHWESTERN OF DALLAS OPTICAL COMPANY, ETC.33If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions, they may communicate with the Board'sRegional Office, 6617 Federal Office Building, 515 Rusk Avenue, Houston, Texas,Telephone No. Capitol 8-0611, Extension 296.Southwesternof DallasOptical Company and Tru-Optics, Inc.andInternationalUnion of Electrical,Radioand MachineWorkers, AFL-CIO.Case No. 16-CA-g174. June 17, 1965DECISION AND ORDEROn April 6, 1965, Trial Examiner Robert Cohn issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain -unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner and orders thatRespondent, Southwestern of Dallas Optical Company and Tru-Optics, Inc., Dallas, Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a chargefiled November 5, 1964,1 bythe International Union of Electrical,Radio and MachineWorkers, AFL-CIO, herein called the Union,the General Coun-sel of the NationalLaborRelations Board, acting through the Regional Director forRegion 16 of the Board, issued his complaint on January 7, 1965, against Southwest-ern of Dallas Optical Company, hereinafter called Southwestern and Tru-Optics, Inc.,1 All dates hereinafter refer to the calendar year 1964 unless specifically noted otherwise.153NLRB No. 9.796-027-66-vol 153-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereinafter called Tru-Optics.The complaint alleged that the two corporations, be-cause of common officers, ownership,directors,and operators constituted a single,integrated business enterprise,and administered a common labor policy with respectto their employees.The complaint further alleged that by engaging in certain de-scribed conduct in October and November, the corporations,as a singleemployerwithin the meaning of the National Labor Relations Act, as amended, herein calledthe Act, interfered with, restrained,and coerced their employees in violation of Sec-tion8 (a) (1) of the Act.The corporations, by answer, admitted service of the charge and the Board's juris-diction, but denied that they constituted a single employer,as alleged in the com-plaint,and further denied the commission of any unfair labor practices?Upon the issues so joined, a hearing was held beforeTrialExaminer Robert Cohnin Dallas, Texas, on February 25, 1965.All parties were afforded full opportunityto be heard, to introduce evidence,to examine and cross-examine witnesses,to presentoral argument,and to file briefs.Oral argument was waived.Briefs have been filedby counsel for the General Counsel and for the companies, which have been carefullyconsidered.Uponthe entire record in this case,and from my observation of the witnesses andtheir demeanor while testifying, I make the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE COMPANIESThe complaint alleges and the answer admits that both Southwestern and Tru-Optics are, and have been at all times material, corporations engaged in the manufac-ture and sale of optical lenses,having their principal office and place of business atDallas, Texas.It is further alleged and admitted that each company during the past12months, a representative period, sold and shipped finished products valued inexcess of $50,000 to customers outside the State of Texas.Upon these admittedfacts, I conclude and find that the operations of both Southwestern and Tru-Optics,and each of them, affect commerce within the meaning of the Act, and that it wouldeffectuate the policies of the Act for the Board to assert jurisdiction in this case.3Respecting the issue of whether the two Companies involved constitute a single em-ployer as that doctrine has been formulated and enunciated by the Board and courts,the evidence shows, as above noted, that both corporations manufacture and sell opti-cal lens produced to prescription specifications.The only difference in the productis that Southwestern makes a better quality lens than Tru-Optics.Both corpora-tions are housed in the same building and employ the same classifications ofemployees.Some manufacturing operations such as rough grinding,polishing, andfining of the lens is performed in the same laboratory for both CompaniesBothfirms occupy an office on the second floor of the building in which they are located,and while each corporation maintains its own set of books and records and each paysitsown taxes, etc., the same accountants work on both Companies' books, and oneemployee operates an Addressograph machine which produces labels for both com-panies.On some occasions, perhaps once or twice a week, when there is a dire needfor employees at Southwestern, Tru-Optics employees will be borrowed or transferredto help out the employees at Southwestern.When the employees of one Companyperform work for the other, their time is allocated to each through interoffice chargebacks.Ownership of the two corporations is vested in the same family.Allen Bogart ispresident and owner of both Companies.His wife, Trudy Bogart, is vice president ofboth Companies.His son, Ted Bogart, is secretary-treasurer of Tru-Optics, and hisdaughter, Phyllis Bogart Summer, is secretary-treasurer of Southwestern.Eachmember of the family has an identical stock interest in both Companies, and there areno other stockholders in either corporation other than the above-mentioned persons.2 The companies also filed a motion for a more definite statement of facts.This motionwas denied in a prehearing orderWhen counsel for the companies renewed his motionat the hearing,I reaffirmed the previous order denying the motion,but advised that ifcounsel for the companies required additional time at the close of the General Counsel'scase to prepare his defense, he could so move at that time and the ruling would be recon-sideredThe motion was not renewed ; rather, at the close of General Counsel's evidence,the companies moved to dismiss the case and rested without offering any evidence. Ireserved ruling on the motion to dismiss;it is disposed of through the findings, con-clusions,and recommendations of this Decision.3Siemens MailingService,122NLRB 81. SOUTHWESTERN OF DALLAS OPTICAL COMPANY, ETC.35Southwestern was organized in 1939, while Tru-Optics did not come into being until1959 or 1960.Until 2 years ago, their operations were physically separated.How-ever, as above noted, they are now located in the same building with some commonfacilities.The fringe benefits of the employees of both Companies such as vacations,holidays, insurance,and the like,are the same.Upon these facts4which reflect a high degree of common ownership,control, anddirection of financial and labor relations policy, I conclude and find that,as contendedby General Counsel, Southwestern and Tru-Optics,hereinafter referred to as theRespondent,constitute a single employer for the purposes of the Act .5II.THE LABOR ORGANIZATIONINVOLVEDThe complaint alleges, the answer admits,and I find that International Union ofElectrical,Radio and Machine Workers,AFL-CIO,is a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Solicitation of withdrawals from the UnionThe complaint alleges that the Respondent solicited employees at its plant to with-draw from the Union.The evidence discloses that two employees were involved inthis alleged conduct as follows:1.Employee Darrell Bledsoe testified.that the Union commenced passing outauthorization cards in early October, and that he had signed a card and wore IUEbuttons in the plant thereafter.On or about October 20,he had a conversation withSouthwestern'spersonnel manager, Hollis Bridges.6The conversation that ensuedcan perhaps be best described in the words of the witness Bledsoe:A. I went to Mr. Bridges and told him that I did not want to lose my job andthat I wanted to find someway of getting out of the union so I would not lose myjob that I had been told that he might could help me.He said he could.Q. (By Mr. HANNA.)What all did he say to you at that time?A. He told me that I would have to send in a withdrawal card to withdraw myauthorization to the IUE and that before I did that though he wanted to talk tome about it all.Q.Wanted to talk to you about what all?A. Well, he wanted to discuss why I wanted to even mess with the union andwhat caused me to go ahead and change my mind that I did not want it.Q. Did you tell him what prompted you to go to the union and what promptedyou to change your mind?A. Yes, sir.Q.What did you tell him,please?A. I told him that I did not feel like I was getting a proper raise in salarywhen I signed the card and I did not, I felt like I was doing my job prior, thatthey had let me go a long time until the IUE came down there and that-Q. Let you go a long time,in what condition?A. That they would have fired me,just fired me,if I had not been doing myjob properly.After that discussion,and while in the office of Hollis Bridges, the latter handedBledsoe a blank postal card and told him what to write thereon.The languageBridges dictated is as follows:I hereby withdraw my authorization for you to act as an agent in my behalf,this withdrowl[sic] to take effect this date.(S)Darrell Bledsoe10/20/64'All of the above evidence is based upon the uncontradicted testimony of Allen Bogart,called as a witness by the General Counsel pursuant to the provisions of rule 43(b) ofthe Federal Rules of Civil Procedure.Bogart was not interrogated respecting the al-legations of unfair labor practices.5 SeeP.B. & S. Chemical Company, et at.,148 NLRB 152;DisneyRoofing &Material Co.,etal.,145 NLRB 88;Sakrete of Northern California,Inc.,137 NLRB 1220,enfd 332F. 2d 902(C.A. 9), cert. denied 379 U S. 961;N.L.R.B. v. Elias Bros.Big Boy,Inc, et al.,325 F. 2d 360(C.A.6) ; N.L.R B. v.C-ibraltor Industries,Inc., et at.,307 F. 2d 428 (C.A.4), cert. denied 372 U.S. 911;N.L.R.B. v. Concrete Haulers, Inc, et at.,212 F. 2d 477(C A. 5).6Bridges is an admitted supervisor within the meaning of Section 2(11) of the Act. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDBridges also advised Bledsoe of the address of the IUE which Bledsoe wrote on thefront of the card and gave it to Bridges who said he would mail it.72.Patsy Sessions, an employee in Southwestern's shipping department, testified thatduring the morning of October 29, Allen Bogart asked her if she had signed a cardand she replied in the affirmative.Later on that afternoon Bogart asked her if shewould be interested in a raise and a promotion and she again replied in the affirmative.He told her that she was the oldest employee in the shipping department and that shewould get a 10-cent raise and some insurance after a month or two, and then askedher if she would be interested in signing a retraction.She said "yes," if it wouldmean that she would get the raise and the promotion.Sometime later that afternoonBogart took her to the office of George Griffin, an admitted supervisor of Southwest-ern, and told her that Griffin would tell her where to send the retraction.The fol-lowing took place in Griffin's office:A. (SESSIONS.)Iwent in and I sat down and I asked him-he asked meif I was there to sign a retraction and I said, "Yes" that I was.So, he gave me a card and a pen and so I told him, "I don't know what to sayon it."He said, "Well, I will tell you like I have told everyone else; just ap-proximately what I have told them."Then, he dictated the card and I wroteit down and signed it and he gave me the address.Q. (By Mr. HANNA.)You wrote that down on the card, too?A Yes.Q. Did you mail the card in')A. No, sir.Q.What did you do with the card?A. I gave it back to George Griffin.8Based upon the foregoing incidents, which are established by the uncontradictedand undenied testimony of Bledsoe and Sessions, I find and conclude that Respondentsolicited and assisted its employees to withdraw from the Union.Respondent therebyinterfered with, restrained, and coerced its employees in the exercise of rights guaran-teed in Section 7, violating Section 8 (a) (1) of the Act.9Even though in the caseof Bledsoe, the impetus for withdrawal came from the employee rather than thesupervisor, it is clear that by suggesting the manner of withdrawal, providing thepostal card, dictating themessage to be placed upon the card, and mailingthe card for the employee, the Respondent's conduct "constituted more than mereministerial aid." 10B. Interrogation of employees1.On October 10, Matthew Roth, vice president of Southwestern,ii called LeslynCurtis, an employee in the Addressograph department, into his officeHe asked herif she had heard anything about the Union and she replied that no one had spoken toher personally but that she had read the material which had been distributed.Rothwent on to explain the company benefits and advantages and adjured Curtis that sheshould take great care in considering whether to take part in the union activities.2.On October 22, Allen Bogart came into the Addressograph department and ap-proached Curtis.He asked her if she had heard anything about the union activitiesand she explained that she had only read material on it, that no one had come to herpersonally about it.Bogart asked her how she felt about "such matters," and sheresponded that she thought "it was good for a company if the union was a good union,that, because of that, I thought it would be good for us."Bogart asked her if shehad signed a card and she replied "Yes."Bogart thereupon left with the parting re-mark that he thought Curtis had been "brainwashed." 127He apparently did so ; the card was postmarked in Dallas in 1964, the exact date beingprinted too dimly to verify by the naked eye. It is stamped as being received in theBoard's Regional Office on November 5These dates become significant in view of Re-spondent's contentions respecting the variance between the allegations of the complaint andthe proof.S Griffin apparently mailed the card to the Union ; it is postmarked in Dallas, Texas, onOctober 306Movie Star, Inc., et at.,145 NLRB 319.10IS.,at 320 ; see alsoWinn-Dixie Stores,Inc., et at.,128 NLRB 574, 580.n Bogart testified that Roth was vice president "in name only " In fact, as above noted,Bogart's wife is the vice president ; however, Roth is personnel manager and a concededsupervisor at Southwestern12The remaining instances of Interrogation disclosed by the evidence have been discussedhereinabove under subparagraph A. SOUTHWESTERN OF DALLAS OPTICAL COMPANY, ETC.37Respecting the issue of whether or not interrogation of employees concerning theirunion activities constitutes interference, restraint, and coercion within the meaning ofSection 8 (a) (1) of the Act, it is true, as stated by able counsel for Respondent, that"Interrogation is nota p,.r seviolation of 8(a)(1)." 13However, counsel's follow-ing statement that "[T]here must be threats of economic or other reprisals" is notsupported, in my judgment, by the cases cited by him.14 Judge Gewin, inWeingar-ten,stated:To fall within the ambit of Section 8(a)(1), either the words themselves or thecontext in which they are used must suggest an element of coercion or interfer-ence.[Citations omitted.]The foregoing statement of the court does not, in my view, go as far as counsel forRespondent concludes.Rather it appears to square more precisely with the "totalityof conduct" rule adopted by the Board inBlue Flash Express,Inc.,15 where it is stated:In our view the test is whether, under all circumstances, the interrogationreason-ably tends to restrain or interfere with the employees in the exercise of rightsguaranteed by the Act.In a more recent case of the Court of Appeals for the Fifth Circuit,N.L.R.B. V.Canto, Inc.,340 F. 2d 803, the court cites with approval the Court of Appeals for theSecond Circuit's opinion inBonnie Bourne, an individual, d/b/a Bourne Co. v.N.L.R.B.,332 F. 2d 47, which sets forth five factors to be considered in weighing thelawfulness of company interrogation of employees:(1)The background, i e. is there a history of employer hostility anddiscrimination?(2)The nature of the information sought, e.g. did the interrogator appear tobe seeking information on which to base taking action against individualemployees?(3)The identity of the questioner, i.e. how high was he in the companyhierarchy?(4) Place and method of interrogation, e.g. was employee called from workto the boss' office.Was there an atmosphere of "unnatural formality"?(5) Truthfulness of the reply.ieThe Fifth Circuit, speaking through Judge Wisdom, hastens to add, however, that.This list is not intended to be definitive and, as Professor Bok has pointed out,intimidation may occur even if all of these factors cut in favor of the employer.He warns that "employers must beware of interrogationunless(1) they havevalid purpose for obtaining informationconcerningthe union's strength; (2)they communicate this purpose to the employees; and (3) theyassure theemployees thatno reprisalswill be taken."Applying the factsof this caseto the"Blue Flashthicket," it is true that the evidencediscloses no threats of economic or physical reprisal forengaging in unionactivities.However, there is, of course, an element of coercion in President Bogart's promise ofbenefit toSessionswhich impliedly provoked her withdrawal from the Union.17Theinterrogation here was conducted by high officials of Respondent, some of which wasin the sanctuary of their offices; there had been no claim of majority status or requestfor recognition by the Union, so that there appears to be no legitimate reason or pur-pose for the questioning; 18 the actual purpose was, of course, not communicated tothe employees; and in neither case was any assurance given the employees that noreprisals would be taken.Accordingly, and in the context of all the circumstances as disclosed by the record,I conclude and find that the interrogation engaged in by agents of the Respondent in-terfered with, restrained, and coerced employees in the exercise of rights guaranteedin Section 7 of the Act, thereby violating Section 8 (a) (1) of the Act.13 Respondent's brief, p 5.SeeBlue FlashExpress, Inc.,109 NLRB 591, 593;N.L.R B.v. J. Weingarten, Inc.,339 F. 2d 498, 500 (C.A. 5).14 In add: bon toWeingarten, supra,the case ofTexas Industries, Inc., et at. v. N.L R.B.,336 F. 2d 128 (C A. 5), is cited.15 109 NLRB 591, at 593See 17 Oklahoma Law Review 207, 210,etseq.16 340 F. 2d, at 80417This is not alleged in the complaint as a violation of the Act, and no finding is basedthereon.18 See, e.g.,Union News Company,112 NLRB 420, 424. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Credibility of witnesses;variance between proof and allegationsAs above noted,Respondent offered no testimony in defense.Rather, it chose torest on the position that General Counsel had failed to provea prima faciecase be-cause(1) there was material variance between the allegations of the complaint andthe proof;and (2)credibility should be assessed against the witness Sessions becauseof "her contradictory statements,[and] her bias against the Company. .1.It is true,with respect to the variance between allegations and proof,there werediscrepancies in time that ranged from 1 to 16 days.I am aware of the vaguenessof witnesses'recollections;oft-times their memories of events change from time ofinvestigation to hearing.Sometimes these changes are material and may alter thewhole character and theory of the case,in which case an amendment of the com-plaint is called for.Other variations are trivial and are of no consequence.The un-derlying purpose is, of course,to advise the Respondent of the nature of the chargesagainst him,who, among his agents,is supposed to have committed the alleged unlaw-ful acts, and when they occurred.Here, as above stated, the only variance claimed is one of time.Even thoughcounsel for General Counsel admitted knowing before the hearing that the allegedsolicitation of Bledsoe by Bridges occurred on October 20 rather than November 5,as alleged in the complaint,I am not prepared to dismiss that allegation of the com-plaint on that ground even though I do not condone the sloppy pleading.When thismatter arose,I advised counsel for Respondent that I would give him additional timeto prepare his defense,if required.No such request was forthcoming;indeed, asabove stated,Respondent offered no testimony in defense.Therefore,I conclude and find that there was no substantial or material variationsbetween allegations and proof in this case;that if there were such variations,the sub-jectmatter was fully litigated and Respondent was given opportunity and time to pre-pare its defense.Accordingly,itsmotion to dismiss on this ground is denied.192. I have carefully read and considered the testimony of Patsy Sessions,particu-larly in the light of Respondent's contentions respecting her incredibility.I judgedher demeanor while testifying,and she appeared to be an honest and forthright wit-ness, although at times she had apparent difficulty in recalling the exact sequence ofevents.She answered questions unhesitatingly and without evasion.Any unduebias she may have had against Respondent was not apparent to me.20 Ido not regard any discrepancies between her testimony and prehearing affidavit asbeing of a substantial nature.Moreover it appears that some such discrepancies mayhave been induced by the artfulness(or lack thereof)of the Board's interrogator.In any event,I am convinced that her conversations with Allen Bogart occurred sub-stantially as found hereinabove.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYIthaving been found that Respondent interfered with, restrained,and coerced itsemployees in the exercise of their rights under the Act, it will be recommended thatit cease and desist therefrom and post an appropriate notice.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Southwestern of Dallas Optical Company and Tru-Optics,Inc., are corporationsconstituting a single employer engaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.19G W Thomas Drayage & Rigging Co., Inc.,97NLRB 703,708-71020The parties stipulated that November 6 was Sessions'last day of work with Respond-ent, and that she has not thereafter worked for RespondentThe cause for her leavingwas not disclosed by the record.21 In making such finding,I have considered the fact that Bogart was in the hearingroom during the entire hearing,and did not take the witness stand to deny or explainthe sworn testimony of General Counsel's witness. SOUTHWESTERN OF DALLAS OPTICAL COMPANY, ETC.392. International Union of Electrical Radio and Machine Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) and Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in-the case, and pursuant to Section 10(c) of the National LaborRelationsAct, as amended, it is recommended that Respondent, Southwestern ofDallas Optical Company and Tru-Optics, Inc., Dallas, Texas, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning their union membership, ac-tivities, or desires.(b) Soliciting and assisting employees to withdraw membership or adherence totheUnion.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their rights to join, form, or assist International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.2.Take the following affirmative action in order to effectuate the policies oftheAct:(a) Post in their plant at Dallas, Texas, copies of the attached notice marked"Appendix." 22Copies of said notice, to be furnished by the Regional Director for Re-gion 16, after having been signed by an authorized representative of Respondent, beposted by Respondent immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 16, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps Respondent has takento comply therewith 23It is further recommended that the complaint be dismissed in all other respects.2422 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" in the notice shall be substituted for the words "the Recommended Order of aTrial Examiner." In the further event that the Board's Order be enforced by a decree ofa United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order"a%In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply therewith "241n his brief, counsel for General Counsel moved to strike the allegations of the com-plaint relating to an alleged threat of economic reprisal (paragraph 8(b)).The motionis grantedAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that.WE WILL NOT coercively interrogate employees concerning their union mem-bership, activities, or desires.WE "ILL NOT solicit or assist employees to withdraw or adhere to the Union.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their rights to join, form, or assist InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their on choos-ing, and to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any and all suchactivities. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to loin, form, or assist any labor organization, or torefrain from doing so.SOUTHWESTERN OF DALLAS OPTICAL COMPANY AND TRU-OPTICS, INC.,Employer.Dated-------------------Bv-----------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this notice orcompliance with its provisions.L. E. Farrell Company,Inc.andChauffeurs,Teamsters, Ware-housemen&Helpers,LocalUnion 597, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case No. 1-CA-4678. June 17, 1965DECISION AND ORDEROn April 6, 1965, Trial Examiner Martin S. Bennett issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Decision and a sup-porting brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the addition noted below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, as modifiedherein, and orders that L. E. Farrell Company, Inc., Burlington, Ver-mont, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, as so modified :153NLRB No. 5.